Title: To George Washington from Brigadier General John Sullivan, 5–6 June 1776
From: Sullivan, John
To: Washington, George



Dear General
Sorrell [Canada] June 5th[–6] 1776.

I have the pleasure to Inform you that I Arriv’d here at a very Critical Moment with my Brigade. Genl Thompson was Left with but very few men to Defend this Important post. The Troops being Scatter’d about in a most Shocking manner. I had Issued Orders for all the well men to follow me as upon Departure of Genl Worster & the Death of General Thomas the Command Devolved on me: having given those Orders I proceeded with the Troops I brought with me to Join General Thompson, who was in the greatest Distress as Genl Carltons Fleet had pass’d the Sorrell & was Coming up the River with a fair wind, as was Reported on all Quarters, a Retreat Seem’d in all parts to be agreed on, & the heavy Baggage & most of the Artillery was Remov’d to St Johns & Chamblee. This Caused the French men to Curse our Cowardice & Lament their Folly

in favouring a Cause which we had so poorly Defended, but upon my Coming with a Large Force ordering all the Troops to follow & the Cannons to be Return’d, I found Joy in every Countenance Except some very few Tories. it Really was very affecting to See the Banks of the Sorrell Lined with men Women & Children Leaping & Clapping their hands for Joy to See me Arrive. it gave no Less Joy to Genl Thompson who Seem’d to be Wholly forsaken & Left to fight against unequal Force or Retreat before them. upon my Arrival I was Surpriz’d to hear that Notwithstanding all we have read about the Sorrell our People had not thrown up as much Work as I Could do with a Hundred men in Two days & that Extremely ill done. there was three Cannon & three only mounted in all the Works. I Sat all the men at Work & have this Day almost Inclosed the Encampment and Compleated a Battery on the North Side of the river with 3 Can[no]n. General Thompson Says & I believe with great Truth that more Work was done here this day than has been in Canada Since the Surrender of St Johns.
June the 6th 1776 This Morning Two Expresses Arrived from three Rivers which were Sent to Observe the Motions of the Enemy, one of them was a Friendly Canadian who Lived at Three Rivers & pass’d among the fleet, the Other one of our own Officers. They agree that the Number of vessels are as follows one Ship one Brigg & Eight Sloops & Schooners, They both Say that the Troops there amount to no more than Three Hundred who are Intrenching themselves at the Three Rivers. I have Detached General Thompson with about Two Thousand of our best Troops to Attack them. a Copy of his Orders are Inclosed which hope will be Approved by your Excellency—Our Affairs here have taken a Strange turn Since our Arrival. The Canadians are Flocking by Hundreds to take a part with us. I am giving them Commissions Agreeable to the Inclosed Form, which I hope will not be thought an unnecessary Assumption of Power. I really find most of them Exceeding friendly. I have Sent out for Carts Teams &c. They have come in with the greatest Chearfulness & what gives Still greater Evidence of their Friendship is that they have Voluntarily Offer’d to Supply us with what Wheat flour &c. we want & ask nothing in return but Certificates. they begin to Complain against their Priests & wish them to be Secured. I Shall however Touch this

String with great Tenderness at prest as I know their Sacerdotal Influence. I really find by the present Behaviour of the Canadians that the Only reason of their Disaffection was because our Exertions were so feeble that they doubted much of our Success & even of our Ability to protect them. but the face of our Affairs seem now to be Changed & in the Midst of our pleasing Prospects an Express arrives from Genl Schuyler with Sixteen Hundred & Sixty two pounds one Shilling & three pence Pensylvania Currency in Specie, with the Spirited Resolves of Congress. This gave new Life to our Canadian Friends & added Spirit to our Troops. I was Extremely happy to find that I have Anticipated the Wishes of Congress—& had thro’ every Embarrasment Pressed downward toward the Important posts they wished. for, it was my fixed Determination to gain Post at Dischambeau which I mean to Fortify so as to make it inaccessable, This Commands the Channel, Secures the Country Destroys the Communication & Affords a Safe Retreat, if we are Oblidg’d to make one. Genl Thompson was Embarking for that Purpose when the Resolves Arrived. The Ships are now above that place but if General Thompson Succeeds at three Rivers, I will Soon Remove the Ships below Richlieu falls & after that Approach Toward Quebeck as fast as Possible & according to the present appearance of Affairs may Exceed in Number the Hannoverians &c. which we are threatned with. I have no Doubt of the General Attachment of the Canadians, though I Suppose some unprincipled Wretches among them will Always appear against us, but a vast Majority will be for us & perhaps as many according to their Numbers are Really in our favour as in Some other Colonies upon the Continent, many of them are with General Thompson in this Expedition & great numbers are here Ready Equipped waiting my Orders! I may Venture to Assure you & the Congress that I can in a few days Reduce the Army to order & with the Assistance of a Kind Providence put a new face to our Affairs here, which a few days Since Seem’d almost impossible. General Thompson & the Baron De Woodkle have done every thing in their Power to Assist me—Genl Arnold has not Join’d me being as you may see by his Letter which I Inclose you much Engaged at Montreal upon Affairs of Importance. This post at Lachine which he Mentions I can by no means Consent to Afford such a Large Body of men to Defend

against a Petty Number of Savages Little Less than a Mobb. I have therefore order’d a Small Fortification to be thrown up by Colo. De haas party Consisting of about Nine Hundred men & made Inaccessable at Least to Savages & Garrison’d it with Two Hundred men the rest to Return to me as all our Opperations ought to be Down the River where if we are Successful the Insurrection there will Die of Course—I have Order’d a months Provision to be Lodged there Lest an Excuse of Surrendering for want of Provisions before we can Relieve it, Should take place as at the Cedars. I Dont think it a post of any Great Importance or Indeed any in our Rear, Except St Johns & Chamblee which will ever Secure a Retreat, & to these I will pay Particular Attention. I hope Dr General to give you in a few Days Some Agreeable Intelligence. mean while I remain with the Most Profound Respect your Excellenceys most Obedient Servant

Jno. Sullivan


P.S. I Shall Soon Obtain proper Returns of our Scatter’d Army, & will forward them with Return of Stores &c. after which you may Expect them Weekly. I have for your Diversion Enclosed you one which is Similar to what the Other Colonels must make if call’d upon.
I also Inclose your Excellencey a Letter from Colo. Dugan I have appointed a Court of Enquiry to Enquire into the Accusation against him. I am Informed by General Thompson Mr Bonfield & others that the Accusation is false—& that he is an Exceeding useful man—he has at my request Since he wrote the above Letter Raised & armed upward of 200 men for us I have the honor to be yr Excellenceys most obedt Servant


Jno. Sullivan

As I have not time to write the Congress beg yr Excellencey to forward them a Copy of This. Yr H. S.


J.S.
